MEMORANDUM**
Gilberto Arteaga-Bonilla appeals the sentence imposed following his guilty plea to unlawful reentry of a deported alien in violation of 8 U.S.C. § 1326. Arteaga-Bonilla contends that in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court erred by enhancing his sentence under 8 U.S.C. § 1326(b)(2) based on prior aggravated felonies that were neither charged in the indictment nor admitted by Arteaga-Bonilla. Preserving the issue for post-conviction review, Arteaga-Bonilla acknowledges that his contention is foreclos*394ed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.